Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 5-8 are pending in the instant application.
Allowable Subject Matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and claim objections are withdrawn.  The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 5, 7, the prior art fails to teach or suggest: multiplexing circuitry configured to map the PTRS to symbols of resources for the PUSCH before discrete Fourier transform (DFT) spreading based on the second information in a case that the first information indicates that the DFT-S-OFDM is selected; and
transmitting circuitry configured to transmit a PUSCH signal and the PTRS, wherein the PTRS is transmitted on a plurality of discontinuous symbols in a time domain within a physical resource block (PRB) and on only one subcarrier in a frequency domain within the PRB,
wherein a first of the discontinuous symbols is separate from a second of the discontinuous symbols by two symbols., in combination with the remaining limitations of the claim.

Regarding independent Claim 6, 8, the prior art fails to teach or suggest: receiving circuitry configured to receive a PUSCH signal and the PTRS,
wherein: the PTRS is mapped to symbols of resources for the PUSCH before discrete Fourier transform (DFT) spreading based on the second information in a case that the first information indicates that the DFT-S-OFDM is selected; and
the PTRS is received on a plurality of discontinuous symbols in a time domain within a physical resource block (PRB) and on only one subcarrier in a frequency domain within the PRB,
wherein a first of the discontinuous symbols is separate from a second of the discontinuous symbols by two symbols., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467